Citation Nr: 0823260	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  06-06 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1973.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the 
Milwaukee, Wisconsin Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking a TDIU.  VA assigns a TDIU when a 
veteran is in fact unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his service-connected disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2007).  
In making this determination, consideration may be given to 
the veteran's level of education, any special training, and 
previous work experience; but not to his age or impairment 
from disabilities that are not service connected (i.e., 
unrelated to his military service).  See 38 C.F.R. §§ 3.341, 
4.15, 4.16, 4.19 (2007).

Even if the ratings for a veteran's disabilities fail to meet 
the threshold minimum percentage requirements of § 4.16(a), 
he may still receive a TDIU on an extra-schedular basis if it 
is shown that he is incapable of obtaining and maintaining 
substantially gainful employment.  See 38 C.F.R. §§ 
3.321(b)(1) and 4.16(b) (2007).  See also Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

In April 2008, the Board remanded the veteran's TDIU claim 
for the RO to refer the issue to the VA Under Secretary for 
Benefits or the Director of VA's Compensation and Pension 
Service for consideration of a TDIU on an extraschedular 
basis, under 38 C.F.R. § 4.16(b).  The claims file has been 
returned to the Board without any indication that the RO has 
performed the actions directed in the Board's remand.  The 
Board has a duty under law to ensure that the RO complies 
with remand orders of the Board or the Court.  Stegall v. 
West, 11 Vet. App. 268 (1998).  Therefore, the Board will 
again remand the case for the necessary actions.  The Board 
will repeat below the factual background that is relevant to 
the TDIU claim and the remand.

In this case, the veteran is service-connected for and 
currently assigned a 40 percent evaluation for a lumbar spine 
disability and a noncompensable evaluation for hearing loss.  
As such, the veteran does not meet the minimum schedular 
criteria for TDIU under 38 C.F.R. § 4.16(a).

The veteran claims he is unable to obtain or maintain 
substantially gainful employment because of the severity of 
his lumbar spine disability.  On VA examination in January 
2007, the examiner opined that the veteran should not engage 
in employment that would involve heavy or moderate physical 
work.  The examiner, however, felt that the veteran was 
capable of performing sedentary and/or light work.

In September 2007 correspondence, the veteran's 
representative emphasized that the veteran had an extremely 
limited education and employment history, and that he did not 
have any transferable skills or prior history working in 
sedentary or light work jobs.  (Past employment involved 
working in a cheese factory warehouse, in a farm equipment 
warehouse, and as a clerk in a grocery store).  The veteran's 
representative also stated that the veteran's hearing loss 
disability would interfere with the veteran's ability to 
communicate with others, which would also affect his 
employability.  In addition, the veteran's representative 
pointed out that information from the Social Security 
Administration shows that the veteran's earnings over a 
period of 20 years (from 1983 to 2003) were a total of only 
$20,550.

In the April 2007 supplemental statement of the case, the RO 
expressly considered whether an extraschedular rating is 
appropriate, and declined to refer the veteran's case for 
such consideration.  While the Board does not have the 
authority to grant an extraschedular evaluation in the first 
instance, it is not precluded from reviewing a RO 
determination that referral is not warranted and confirming 
that decision.  In this case, based on the factual 
circumstances presented, the Board concludes referral is 
needed.  See Floyd v. Brown, 9 Vet. App. 88 (1996).

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claim for TDIU to 
the VA Under Secretary for Benefits or 
the Director of VA's Compensation and 
Pension Service for extraschedular 
consideration under 38 C.F.R. § 4.16(b).

2.  Thereafter, re-adjudicate the claim.  
If the benefit sought on appeal is not 
granted, issue the veteran and his 
representative a supplemental statement 
of the case and provide the veteran an 
opportunity to respond.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

